--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10j

COMPENSATION AND INDEMNIFICATION AGREEMENT

        This COMPENSATION AND INDEMNIFICATION AGREEMENT is made as of the 13th
day of December, 2004 (this “Agreement”) among AMPAL-AMERICAN ISRAEL
CORPORATION, a New York corporation (the “Corporation”), and each of YEHUDA
KARNI, EITAN HABER, and MENAHEM MORAG (collectively, the “Directors”).

        WHEREAS, the Corporation’s Board of Directors (the “Board of
Directors”), by unanimous written consent dated October 28, 2004, appointed the
Directors as members of a Special Committee of the Board of Directors (the
“Special Committee”) for the purpose of reviewing, evaluating and responding to
any proposed transaction from Yosef A. Maiman, the Chairman of the Board of
Directors and owner of 100% of the economic shares of Y.M. Noy Investments Ltd.,
the controlling shareholder of the Corporation, and to examine, to the extent
the Special Committee deems necessary, alternatives thereto;

        WHEREAS, in order to induce the Directors to serve on the Special
Committee and to accept the additional duties, responsibilities and burdens of
such service, the Corporation wishes to provide them with the compensation and
indemnification arrangements set forth herein; and

        WHEREAS, the Directors are willing to serve and continue to serve on the
Special Committee on the terms set forth herein.

        NOW, THEREFORE, in consideration of the foregoing, the parties hereto do
hereby agree as follows:

        Section 1.        Service on the Special Committee. Each Director hereby
agrees to serve as a member of the Special Committee on the terms provided for
herein so long as such appointment by the Board of Directors shall remain in
effect. Each Director may, however, resign from such position at any time and
for any reason. The Corporation’s obligation to indemnify each such Director as
contemplated by this Agreement shall continue in full force and effect
notwithstanding any such termination of appointment or resignation.

        Section 2.         Compensation and Expense Reimbursement. In return for
his services as a member of the Special Committee, each Director shall be
entitled to receive from the Corporation a fee in the amount of $35,000 payable
in seven equal monthly installments beginning on October 28, 2004. Each director
shall also be entitled to receive from the Corporation a fee in the amount of
$1,500 per each meeting of the Special Committee he attends. In addition, each
Director shall be reimbursed by the Corporation for his reasonable out-of-pocket
travel and other expenses incurred in connection with his service on the Special
Committee.

        Section 3.         General Right to Indemnification.

        (a)         The Corporation hereby confirms that the rights conferred
upon the members of its Board of Directors pursuant to Article 7 of its By-Laws
are fully applicable to the Directors in their capacity as members of the
Special Committee. Any subsequent amendment to such By-Laws which is intended to
diminish, or has the effect of diminishing, the rights of Directors to
indemnification shall not be applicable to the Directors for their service on
the Special Committee, whether such service was rendered before or after the
adoption of such amendment.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        (b)         The Corporation hereby agrees to indemnify and hold harmless
(including, without limitation, by advancement of expenses) each Director with
respect to his service on, and any matter or transaction considered by, the
Special Committee to the fullest extent authorized or permitted by law.


        (c)         In addition to (but not in duplication of) the general right
to indemnification set forth in Article 7 of its By-Laws and this Section 3, and
any other rights to indemnification to which the Directors are entitled under
applicable law or otherwise, the Corporation hereby agrees to provide each
Director with respect to his service on, and any matter or transaction
considered by, the Special Committee the specific rights to indemnification set
forth in ýSection 3 through 4 of this Agreement.


        Section 4.         Indemnification for a Proceeding, etc.

        (a)        Proceedings Other Than Proceedings by or in the Right of the
Corporation. Each Director shall be entitled to the rights of indemnification
provided in this Section 4(a) if, by reason of his status as a person who is or
was a member of the Special Committee or was otherwise a director of the
Corporation (“Corporate Status”), he is, or is threatened to be made, a party to
or participant in any Proceeding (as hereinafter defined) other than a
Proceeding by or in the right of the Corporation. Pursuant to this Section 4(a),
each Director shall be indemnified against all expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by him or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein, if he acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Corporation and, with respect to
any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful. For purposes of this Agreement, “fines” shall include, without
limitation, excise taxes assessed against the Director with respect to an
employee benefit plan.

        (b)        Proceedings by or in the Right of the Corporation. Each
Director shall be entitled to the rights of indemnification provided in this
Section 4(b) if, by reason of his Corporate Status, he is, or is threatened to
be made, a party to or participant in any Proceeding brought by or in the right
of the Corporation to procure a judgment in its favor. Pursuant to this Section
4(b), each Director shall be indemnified against all expenses actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
if he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Corporation; provided, however, that, if
applicable law so provides, no indemnification against such expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
such Director shall have been finally adjudged to be liable to the Corporation
unless and to the extent that the Supreme Court of the State of New York shall
determine that such indemnification may be made.

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        (c)        Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent that a Director is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law against all expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If a
Director is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Corporation shall indemnify such Director
against all expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 4(c) and without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

        (d)        Additional Indemnity. In addition to, and without regard to
any limitations on, the indemnification provided for in Sections 4(a)-(c), the
Corporation shall and hereby does indemnify and hold harmless each Director
against all expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf if, by reason of his
Corporate Status he is, or is threatened to be made, a party to or participant
in any Proceeding (including a Proceeding by or in the right of the
Corporation). The only limitation that shall exist upon the Corporation’s
obligations pursuant to this Agreement shall be that the Corporation shall not
be obligated to make any payment to a Director that is finally determined (under
the procedures, and subject to the presumptions, set forth in Sections 6, 7 and
8 hereof) to be unlawful under New York law.

        (e)        Contribution In The Event Of Joint Liability.

        (i)         Whether or not the indemnification provided in Section
4(a)-(d) hereof is available, in respect of any threatened, pending or completed
action, suit or proceeding in which the Corporation is jointly liable with any
Director (or would be if joined in such action, suit or proceeding), the
Corporation shall pay, in the first instance, the entire amount of any judgment
or settlement of such action, suit or proceeding without requiring such Director
to contribute to such payment and the Corporation hereby waives and relinquishes
any right of contribution it may have against such Director. The Corporation
shall not enter into any settlement of any action, suit or proceeding in which
the Corporation is jointly liable with a Director (or would be if joined in such
action, suit or proceeding) unless such settlement provides for a full and final
release of all claims asserted against such Director.


3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        (ii)         Without diminishing or impairing the obligations of the
Corporation set forth in the preceding subparagraph, if, for any reason, a
Director shall elect or be required to pay all or any portion of any judgment or
settlement in any threatened, pending or completed action, suit or proceeding in
which the Corporation is jointly liable with such Director (or would be if
joined in such action, suit or proceeding), the Corporation shall contribute to
the amount of expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred and paid or payable by such Director in proportion to
the relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than such Director who are jointly liable
with him (or would be if joined in such action, suit or proceeding), on the one
hand, and the Director, on the other hand, from the transaction from which such
action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Corporation and all officers, directors or employees of the Corporation other
than such Director who are jointly liable with the Director (or would be if
joined in such action, suit or proceeding), on the one hand, and the Director,
on the other hand, in connection with the events that resulted in such expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which the law may require to be considered. The relative fault of
the Corporation and all officers, directors or employees of the Corporation
other than the Director who are jointly liable with him (or would be if joined
in such action, suit or proceeding), on the one hand, and the Director, on the
other hand, shall be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.


        (iii)         The Corporation hereby agrees to fully indemnify and hold
each Director harmless from any claims of contribution which may be brought by
officers, directors or employees of the Corporation who may be jointly liable
with such Director.


        Section 5.         Advancement of Expenses and Costs. If a Director is
made or threatened to be made a party to a Proceeding, the Director is entitled,
upon written request to the Corporation, to payment or reimbursement by the
Corporation, within 10 days of receipt of the request, of all expenses,
including, without limitation, attorneys’ fees and disbursements, incurred by
the Director, whether prior to or after the final disposition of the Proceeding.
Such request shall reasonably evidence the expenses incurred by the Director and
shall include or be preceded or accompanied by an undertaking by or on behalf of
such Director to repay any expenses advanced if it shall ultimately be
determined by a court of competent jurisdiction that such Director is not
entitled to such expenses. Any advances and undertakings to repay pursuant to
this Section 5 shall be unsecured and interest free and shall be accepted
without reference to financial ability to make the repayment. A Director’s
entitlement to such expenses shall include those incurred in connection with any
Proceeding by such Director seeking an adjudication pursuant to this Agreement.

        Section 6.         Determination of Entitlement to Indemnification or
Advances. It is the intent of this Agreement to secure for each Director rights
of indemnity that are as favorable as may be permitted under the law and public
policy of the State of New York. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether a Director is entitled to indemnification under this Agreement:

        (a)         To obtain indemnification (including, without limitation,
the advancement of expenses and contribution by the Corporation) under this
Agreement, a Director shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to such Director and is reasonably necessary to determine
whether and to what extent a Director is entitled to indemnification. The
Secretary of the Corporation shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that such Director has
requested indemnification.


4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        (b)        Upon written request by a Director for indemnification
pursuant to the first sentence of Section 6(a) hereof, a determination, if
required by applicable law, with respect to a Director’s entitlement thereto
shall be made in the specific case by one of the following three methods, which
shall be at the election of such Director: (1) by a majority vote of the
Disinterested Directors (as defined in Section 16 of this Agreement), even
though less than a quorum, (2) by Independent Legal Counsel in a written
opinion, or (3) by the stockholders.


        (c)         If the determination of entitlement to indemnification is to
be made by Independent Legal Counsel pursuant to Section 6(b) hereof, the
Independent Legal Counsel shall be selected as provided in this Section 6(c).
The Corporation and its Board of Directors agree that, in the event of an
election to use an Independent Legal Counsel under Section 6(b), that such
election shall, by virtue of, among other things, their approval of this
Agreement, be deemed at the direction of the directors of the Corporation. The
Independent Legal Counsel shall be selected by the Director (unless such
Director shall request that such selection be made by the Board of Directors).
Such Director or the Corporation, as the case may be, may, within 10 days after
such written notice of selection shall have been given, deliver to the
Corporation or to the Director, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Legal Counsel so selected does not meet the
requirements of “Independent Legal Counsel” as defined in Section 16(b) of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Legal Counsel. If a written objection is made
and substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within 30 days
after submission by a Director of a written request for indemnification pursuant
to Section 6(a) hereof, no Independent Legal Counsel shall have been selected
and not objected to, either the Corporation or the Director may petition the
Supreme Court of the State of New York or other court of competent jurisdiction
for resolution of any objection which shall have been made by the Corporation or
such Director to the other’s selection of Independent Legal Counsel and/or for
the appointment as Independent Legal Counsel of a person selected by the court
or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Legal Counsel under Section 6(b) hereof. The Corporation
shall pay any and all fees and expenses of Independent Legal Counsel incurred by
such Independent Legal Counsel in connection with acting pursuant to Section
6(b) hereof, and the Corporation shall pay all fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Legal Counsel was selected or appointed.


        (d)         The Corporation acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which a Director is a party is resolved in
any manner other than by adverse judgment against such Director (including,
without limitation, settlement of such action, claim or proceeding with or
without payment of money or other consideration) it shall be presumed (unless
there is a preponderance of competent evidence to the contrary) that such
Director has been successful on the merits or otherwise in such action, suit or
proceeding.


5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        (e)         Each Director shall reasonably cooperate with the person,
persons or entity making such determination with respect to such Director’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to such Director and reasonably necessary to such determination. Any
Independent Legal Counsel, member of the Board of Directors, or stockholder of
the Corporation shall act reasonably and in good faith in making a determination
under this Agreement of a Director’s entitlement to indemnification. Any costs
or expenses (including, without limitation, attorneys’ fees and disbursements)
incurred by a Director in so cooperating with the person, persons or entity
making such determination shall be borne by the Corporation (irrespective of the
determination as to such Director’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold each Director harmless
therefrom.


        Section 7.         Presumptions and Effect of Certain Proceedings. In
making a determination with respect to entitlement to indemnification hereunder,
the persons or entity making such determination shall presume (unless there is
clear and convincing evidence to the contrary) that a Director is entitled to
indemnification under this Agreement if such Director has submitted a request
for indemnification in accordance with this Agreement. If the person(s) so
empowered to make such determination shall have failed to make the requested
determination within 60 days after receipt by the Corporation of such request,
the requisite determination of the Director’s entitlement to indemnification
shall be deemed to have been made and such Director shall be absolutely entitled
to such indemnification absent actual and material fraud. A Director shall be
deemed to have acted in good faith if such Director’s action is based on the
records or books of account of the Corporation, including financial statements,
or on information supplied to such Director by the officers of the Corporation
in the course of their duties, or on the advice of legal counsel for the
Corporation or the Special Committee or on information or records given or
reports made to the Corporation or the Special Committee by an independent
certified public accountant, by a financial advisor or by an appraiser or other
expert selected with reasonable care by the Corporation or the Special
Committee. In addition, the knowledge and/or actions, or failure to act, of any
other director, officer, trustee, partner, managing member, fiduciary, agent or
employee of the Corporation shall not be imputed to a Director for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this ýSection 7 are satisfied, it shall in any event
be presumed (unless there is clear and convincing evidence to the contrary) that
each Director has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation. Neither the failure of the Corporation (including by its directors
or Independent Legal Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because a Director has met the applicable standard
of conduct, nor an actual determination by the Corporation (including by its
directors or Independent Legal Counsel) that such Director has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that such Director has not met the applicable standard of conduct.
The termination of a Proceeding described in ýSection 3 hereof by judgment,
order, settlement or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, (a) establish that the Director does not meet
the criteria for entitlement to indemnification set forth in ýSection 3 hereof
or (b) otherwise adversely affect the rights of such Director to indemnification
except as may be provided herein.

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        Section 8.         Remedies of Director in Cases of Determination not to
Indemnify or to Advance Expenses. In the event that (i) a determination is made
that a Director is not entitled to indemnification hereunder, (ii) advancement
of expenses is not timely made pursuant to ýSection 5 hereof, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
ýSection 6 hereof within 90 days after receipt by the Corporation of the request
for indemnification, (iv) payment of indemnification is not made pursuant to
this Agreement within 10 days after receipt by the Corporation of a written
request therefore, or (v) payment of indemnification is not made within 10 days
following a determination of entitlement to indemnification pursuant to ýSection
6 and ýSection 7 hereof, such Director shall be entitled to a final adjudication
in an appropriate court of the State of New York or any other court of competent
jurisdiction of his entitlement to such indemnification or advance. Such
judicial proceeding shall be made de novo and such Director shall not be
prejudiced by reason of a determination (if so made) that he or she is not
entitled to indemnification. If a determination is made or deemed to have been
made pursuant to the terms of ýSection 6 or ýSection 7 hereof that a Director is
entitled to indemnification, the Corporation shall be bound by such
determination and shall be precluded from asserting that such determination has
not been made or that the procedure by which such determination was made is not
valid, binding and enforceable. The Corporation further agrees to stipulate in
any such court that the Corporation is bound by all the provisions of this
Agreement and is precluded from making any assertion to the contrary. If a court
of competent jurisdiction shall determine that a Director is entitled to any
indemnification hereunder, the Corporation shall pay all expenses (including,
without limitation, attorney’s fees) and costs actually incurred by such
Director in connection with such adjudication (including, without limitation,
any appellate proceedings). If a Director commences a judicial proceeding or
arbitration pursuant to this Section 8, such Director shall not be required to
reimburse the Corporation for any advances pursuant to Section 5 hereof until a
final determination is made with respect to such Director’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed). The Corporation shall indemnify and hold harmless each Director to the
fullest extent permitted by law against all expenses and, if requested by such
Director, shall (within 10 days after the Corporation’s receipt of such written
request) advance such expenses to such Director, which are incurred by the
Director in connection with any judicial proceeding or arbitration brought by
the Director (a) to enforce his rights under, or to recover damages for breach
of, this Agreement or any other indemnification, advancement or contribution
agreement or provision of the Corporation’s Amended and Restated Certificate of
Incorporation (the “Certificate of Incorporation”) or By-Laws now or hereafter
in effect or (b) for recovery or advances under any insurance policy maintained
by any person for the benefit of the Director, regardless of whether the
Director ultimately is determined to be entitled to such indemnification,
advance, contribution or insurance recovery, as the case may be. Interest shall
be paid by the Corporation to a Director at the legal rate under New York law
for amounts which the Corporation indemnifies or is obliged to indemnify for the
period commencing with the date on which Director requests indemnification (or
reimbursement or advancement of any expenses) and ending with the date on which
such payment is made to the Director by the Corporation.

        Section 9.          Reimbursement for Expenses of Witness. To the extent
that a Director has served as a witness in any Proceeding at a time when such
Director has not been made or threatened to be made a party to the Proceeding,
the Corporation shall reimburse such Director for all expenses actually and
reasonably incurred by him or on his behalf in connection therewith.

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        Section 10.          Other Rights of Indemnification and Insurance.

        (a)         The indemnification and advancement of expenses (including,
without limitation, attorneys’ fees) and costs provided by this Agreement shall
not be deemed exclusive of any other rights to which any Director may now or in
the future be entitled under any agreement, provision of the By-Laws, or
provision of the Certificate of Incorporation, vote of stockholders or
Disinterested Directors of the Corporation, provision of law or otherwise.


        (b)         To the extent that the Corporation maintains an insurance
policy or policies providing liability insurance for directors, officers,
employees, or agents or fiduciaries of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Corporation (the
“Current D&O Policy”), each Director shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. For a period of six (6) years from the date hereof, the Corporation
hereby covenants and agrees to maintain the Current D&O Policy on terms and
subject to conditions at least as favorable to the Directors as the terms and
conditions that exist as of the date of this Agreement. In the event that,
notwithstanding the foregoing, the Current D&O Policy is no longer in full force
and effect or is otherwise unavailable, for a period of six (6) years from the
date hereof, the Corporation shall obtain and maintain a policy or policies of
insurance providing liability insurance for the Directors on terms and subject
to conditions not materially different from, and in no way less favorable to the
Directors than, the Current D&O Policy; provided that the Corporation shall not
be required to pay an aggregate premium for such insurance coverage in excess of
300% of the amount of the premium for the Current D&O Policy on the date of this
Agreement, but shall, in such case, purchase as much coverage as possible for
such amount.


        Section 11.         Attorneys’ Fees and Other Expenses to Enforce
Agreement. In the event that a Director is subject to or intervenes in any
Proceeding in which the validity or enforceability of this Agreement is at issue
or seeks an adjudication or award in arbitration to enforce his rights under, or
to recover damages for breach of, this Agreement, such Director, if he or she
prevails in whole or in part in such action, shall be entitled to recover from
the Corporation and shall be indemnified by the Corporation against, any actual
expenses for attorneys’fees and disbursements reasonably incurred by him.

        Section 12.         Duration of Agreement. This Agreement shall continue
until and terminate upon the later of: (a) ten (10) years after a Director has
completed his service as a member of the Special Committee; or (b) the final
termination of all pending or threatened actions, suits, Proceedings or
investigations with respect to the Special Committee. This Agreement shall be
binding upon the Corporation and its successors and assigns and shall inure to
the benefit of each Director and his spouse, assigns, heirs, devisees,
executors, administrators or other legal representatives.

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        Section 13.          Severability. If any provision or provisions of
this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable.

        Section 14.         Identical Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

        Section 15.         Headings. The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

        Section 16.         Definitions. For purposes of this Agreement:

          “Disinterested Directors” shall mean a director of the Corporation who
is not a member of the Special Committee and who is not at the time a party to
the Proceeding in respect of which indemnification is being sought by a
Director.


          “Independent Legal Counsel” means a law firm or a member of a law firm
that is experienced in matters of corporation law and who has not represented
the Corporation or related organization, or a director, officer, member of a
committee of the board, or employee, whose indemnification is in issue.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Corporation or any Director in an action to determine such Director’s right to
indemnification under this Agreement. The Corporation agrees to pay the fees of
the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.


          “Proceeding”means a threatened, pending, or completed civil, criminal,
administrative, arbitration, or investigative proceeding, including, without
limitation, a proceeding by or in the right of the Corporation.


        Section 17.          Modification and Waiver. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by all of the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

        Section 18.          Notice by Director. Each Director agrees promptly
to notify the Corporation in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter which may be subject to indemnification covered
hereunder, either civil, criminal or investigative.

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        Section 19.          Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

          If to Mr. Karni, to:


Mr. Yehuda Karni
8 Levitan St. app.# 34
Tel-Aviv 69204
Israel
Telecopy: (+972) 3 641-2248

with a copy to:

Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Morton A Pierce, Esq.; and
Jack S. Bodner, Esq.
Telecopy: (212) 259-6333


          If to Mr. Haber , to:


Mr. Eitan Haber
Geo-Pol Ltd,
14 Abba Hilel St.
Ramat Gan 52506
Israel
Telecopy: (+972) 3 751-8396

with a copy to:

Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Morton A Pierce, Esq.; and
Jack S. Bodner, Esq.
Telecopy: (212) 259-6333


10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



          If to Mr. Morag, to:


Mr. Menahem Morag
26 Hanegba St.
Ness-Ziona 70400
Israel
Telecopy: (+972) 8 940-4008

with a copy to:

Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Morton A Pierce, Esq.; and
Jack S. Bodner, Esq.
Telecopy: (212) 259-6333


          If to the Corporation, to:


Ampal-American Israel Corporation
Attn: Mr. Jack Bigio
111 Arlozorov Street
Tel Aviv, Israel 62098

with a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attn: Kenneth L. Henderson, Esq.
Telecopy: (212) 541-1357


          or to such other address as may have been furnished to the Directors
by the Corporation or to the Corporation by a Director, as the case may be.


        Section 20.         Governing Law. The parties agree that this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York.

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

AMPAL-AMERICAN ISRAEL CORPORATION:


BY: /s/ JACK BIGIO
——————————————
Jack Bigio, Chief Executive Officer



BY: /s/ YORAM FIRON
——————————————
Yoram Firon, Vice President -
Investments and Corporate Affairs



/s/ YEHUDA KARNI
——————————————
Yehuda Karni



/s/ EITAN HABER
——————————————
Eitan Haber



/s/ MENAHEM MORAG
——————————————
Menahem Morag


12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------